Citation Nr: 1211327	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  08-25 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected right shoulder strain.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected keratoconjunctivitis sicca.

3.  Entitlement to an initial compensable rating for service-connected contact dermatitis.

4.  Entitlement to service connection for a right ankle disability.

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to service connection for right shin splints.

7.  Entitlement to service connection for a bladder infection.

8.  Entitlement to service connection for a hernia.
9.  Entitlement to service connection for dizziness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from August 1995 to August 1998 and from May 1999 to April 2006.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The appeal was subsequently transferred to the RO in Philadelphia, Pennsylvania.  

In November 2011, the Veteran presented testimony at a personal hearing conducted in Philadelphia before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of this personal hearing is in the Veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Contact dermatitis

The Veteran is service-connected for contact dermatitis by the right medial knee.  The Veteran argues that his examinations are inadequate because he was not having a flare-up of his condition at the time of his examinations.  Additionally, he feels the most recent VA examination in July 2011 was inadequate because he was diagnosed with recurrent birth acquired herpes and not contact dermatitis.  

In June 2006, the Veteran had a VA examination and complained of a three year history of a recurrent rash on his right medial knee that had been going on for the last two to three years that seems to present in the winter time.  He reported that the last episode was two months earlier (April).  Following examination, the impression was post inflammatory pigmentary changes on his right medial knee.  The etiology of the rash was difficult to assess given the absence of any active inflammatory process.  However, given the Veteran's history of vesicular eruption associated with pruritus in a fixed location, the examiner considered atopic dermatitis as a possibility and allergic contact dermatitis by history.  The examiner added that given the lack of any physical findings on the examination, it was difficult to be definitive in the diagnosis.  

In March 2011, the Veteran had another VA examination.  At the time of the examination, there was a hyperpigmented patch on the medial aspect of the left leg at the knee area.  There were no blisters or vesicles noted.  The examiner observed that the Veteran sought care at the VAMC in the past year.  He was seen in November 2010, but at the time he was seen, no lesions were present.  He was advised to return should he have a new outbreak so that cultures and a possible biopsy could be obtained.  The examiner stated that a conclusive diagnosis could not be made at that time because only a hyperpigmented patch was present.  The Veteran was advised to return either to the emergency room or to the dermatology department should be have an outbreak so that tests could be conducted.

The Veteran had another VA examination in July 2011.  The Veteran could not recall the date of his last outbreak.  On examination, his skin showed a hyperpigmented patch on his right medial knee with no vesicles or other lesions.  The diagnosis was a small patch of post-inflammatory hyperpigmentation likely from recurrent birth-acquired herpes HSV.  The Veteran did not have eczema or contact dermatitis on examination.  

The Board notes that the March 2011 VA examiner mentioned a November 2010 VA treatment entry that has not been associated with the claims file.  VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

As reflected above, the Veteran has not been examined during a flare-up.  In Ardison v. Brown, 6 Vet. App. 405 (1994) and Bowers v. Brown, 2 Vet. App. 675, 676 (1992), the Court held that whenever possible, examinations of skin condition should be made when most disabling (e.g. during flare-ups).  The Board observes the Veteran's testimony and evidence which shows that despite three examinations, the Veteran has not been examined when his skin condition is active.  It is also noted that the Veteran has been told to come to the emergency room or go to the dermatology department if his skin condition is active.  At the time of his most recent VA examination in July 2011, he could not recall when it was last active.  

Because the Board is remanding to obtain the November 2010 VA treatment record, the Board will afford the Veteran another opportunity to seek treatment during a flare-up of his skin condition and to submit any treatment records to VA while the case is on remand.  However, the Board notes that "[a] person who experiences a worsened condition only for a few days out of a year simply is less impaired than someone who suffers from the worsened condition for weeks or months.  A medical examination is [only] required for the latter...."  Voerth v. West, 13 Vet. App. 117, 123 (1999).  Therefore, the Board is not instructing the RO/AMC to schedule another VA examination in this case.
Right ankle disability, right knee disability, right shin splints

During the course of the Veteran's appeals, in an April 2008 rating decision, service connection was granted for bilateral pes planus (flat feet) with plantar fasciitis.  During his hearing, the Veteran testified that a doctor had told him that his shin splints were secondary to his service-connected flat feet.  In a January 2008 private treatment record from A.F.M., the Veteran was observed to have flat feet and shin splints.  

Additionally, the Veteran testified that he had instability and recurrent ankle injuries from 2000 to 2005 and continues to have chronic pain.  He reported that his shin splints were from running, marching, and walking on his flat feet during service.  The Veteran stated that in 1995, he hit his right knee on the bulk head and that marching and running made it worse.  He indicated that he did not seek current treatment for his right knee, ankle, or shin splints because he did not have insurance. 

The service treatment records reflect that in March 1996, the Veteran had an assessment of PFS of the right knee, moderate.  In October 2001 a bone scan of the bilateral legs showed bilateral tibial stress reactions.  There were frequent complaints of right ankle sprain, injures, and pain in 2004 and 2005.  The Veteran was noted to have shin splints and occasional right knee pain in February 2002.  An October 2004 bone scan of the right ankle showed vague increased activity.  He reported joint pain in his knees and shin splints on his February 2006 separation report of medical history.  

The Veteran was evaluated for his claimed conditions in June 2006.  The Veteran denied a right knee condition and stated that he had no complaints of right knee impairment.  He reported intermittent right ankle pain with stiffness and weakness.  The examiner commented that there were no recent diagnostic studies for review.  The diagnosis was normal right ankle examination.  The Veteran's shins were also observed to be normal bilaterally.  

In his January 2007 notice of disagreement (NOD), the Veteran clarified that when he informed the examiner that he did not have right knee symptoms, he meant at that particular time but stated that he does continue to experience pain in his right knee.  

In May 2008, the Veteran had another VA examination.  Following physical examination, the diagnosis was normal physical examination of the right knee.  The examiner stated that despite subjective complaints, there was no evidence to support a diagnosis.  

Although the Veteran has had examinations for his right knee, ankle, and shin splints, it does not appear that the examiners used diagnostic testing when evaluating his claimed conditions to include bone scans, x-rays, or MRIs.  The Board finds the lack of diagnostic testing significant because of the Veteran's persistent complaints of right knee, ankle, and shin pain/stiffness/instability both during and after service.  The Board concludes that a remand is necessary to afford the Veteran a more thorough examination.  Further, the Veteran should be afforded a VA examination to ascertain if there is any relationship between his service-connected bilateral pes planus and any current right shin splints or right ankle disability.  

Right shoulder strain, keratoconjunctivitis sicca, bladder infection, hernia, dizziness

The Veteran testified that he receives all of his current treatment at the VAMC.  The Board observes that all VA treatment records from 2009 to present should be requested on remand.  With regard to the remaining claims on appeal, the Board will address these claims after the forgoing development has been undertaken to ensure that the decisions are based on a complete review of all available evidence.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a duty to notify and assist letter regarding how to substantiate his claim for right shin splints and right ankle disability as secondary to his service-connected bilateral pes planus.  In this letter, the Veteran should be instructed to report to a VA or private physician for evaluation of his service-connected contact dermatitis during a flare-up and to submit any reports of any such examination to the RO/AMC for consideration in readjudicating the evaluation of his skin condition on remand.

2.  Obtain VA treatment records dated from 2009 to the present.

3.  After the above development in 1 and 2 has been undertaken, schedule the Veteran for a VA examination to evaluate his claims for a right knee, right ankle, and right shin splints, to include as secondary to service-connected pes planus.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

a.  Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, VA treatment reports, the examiner should render any relevant diagnoses pertaining to the claims for a right knee, ankle, or shin splint disability.  All applicable diagnostic testing should be undertaken to include bone scans, x-rays, or MRIs.  If there is not a need for such testing, this should be explained in the examination report.

b.  Additionally, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current right knee, right ankle, or right shin splints are causally or etiologically related to his symptomatology in military service (August 1995 to August 1998 and May 1999 to April 2006) as opposed to its being more likely due to some other factor or factors.  The examiner should note the in-service findings of PFS of the right knee; bilateral tibial stress reactions; and right ankle sprain, injures, and pain.

c.  Also, the examiner should opine as to the relationship, if any, between the Veteran's service-connected bilateral pes planus and any right shin splints or right ankle disability.  To the extent possible, (likely, unlikely, at least as likely as not) the examiner should opine whether right shin splints or a right ankle disability was either (a) proximately caused by or (b) proximately aggravated by his service-connected bilateral pes planus.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  When the development requested has been completed, the claims should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

